DETAILED ACTION
Claims 16-30 and 34-35 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 16-30 and 34-35 are allowed. The examiner’s statement of reasons for allowability of this application included in the Office action mailed March 9, 2021, remain unchanged.  All claims thus being allowable, prosecution on the merits is closed in this application.

Examiner’s Comments
Applicant’s arguments, see remarks, filed June 1, 2021, with respect to claim objections and claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim objections and claim rejections under §112 have been withdrawn. 
Applicant’s arguments, see remarks, filed June 1, 2021, with respect to objection to the drawings have been fully considered and are persuasive.  Particularly, the examiner was persuaded by applicant’s noting that the drawings from international patent document, WO2018/162567, which was submitted at the time of filing this national stage, were used in the pre-grant publication 2020/0033631.  The objection to the drawings has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                            June 11, 2021